Citation Nr: 1213941	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1965 to August 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection and an initial noncompensable rating for bilateral hearing loss.  The Veteran perfected an appeal as to the assigned disability evaluation.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA audiological examination in April 2010 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 53.75 decibels in the left ear, with speech recognition of 96 percent, corresponding to Level I hearing.  Pure tone thresholds averaged 58.75 decibels in the right ear, with speech recognition of 96 percent, corresponding to Level I hearing. 

2.  Private audiological examination in December 2010 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 50 decibels in each ear.

3.  VA audiological examination in June 2011 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 46.25 decibels in the left ear, with speech recognition of 96 percent, corresponding to Level I hearing.  Pure tone thresholds averaged 47.5 decibels in the right ear, with speech recognition of 96 percent, corresponding to Level I hearing. 

CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a January 2010 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the January 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded a VA audiology examination in April 2010 and the report of that examination is of record.

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining records considered by the Social Security Administration (SSA) in any claim submitted by him, obtaining any recent VA treatment records, scheduling him for a VA examination, and submitting his case to the VA Director of Compensation and Pension Service for extra-schedular consideration of his bilateral hearing disability.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA audiology examination in June 2011.  His recent VA treatment records, dated through April 2010, and records considered by the SSA were also obtained, and a December 2011 Memorandum from the VA Director of Compensation and Pension Service reflects review of the Veteran's extra-schedular claim.  The SSA records are not referable to hearing disability; it was determined that he was not disabled for SSA purposes.  According to a February 2012 VA record, the Veteran told a VA representative that he received SSA retirement, not disability, benefits.

The Board also finds the April 2010 and June 2011 VA examinations are adequate for rating purposes.  The examiners essentially fulfilled the requirements by eliciting information from the Veteran concerning his medical history and conducted the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the April 2010 examination may not be fully adequate, other evidence of record, including the Veteran's oral testimony during his March 2011 Board hearing, and the June 2011 VA examination report, adequately addresses this issue.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak. 

The Board's duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  During his March 2011 Board hearing, the Veteran said that he experienced difficulty understanding spoken conversations in social situations, and it was noted that he was no longer working (see Board hearing transcript at page 4).  He was out of work since April 2009 and collected SSA benefits (Id. at 10).  The Veteran said VA issued hearing aids to him (Id. at 8).  He also stated that the VA examination he underwent was "good" and that the private examination (discussed below) was similar, and his biggest problem was hearing with background noise (Id. at 9).  The Veteran indicated that he had difficulty using the telephone and had to increase the television volume (Id at 10).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

This appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The record reflects that, in the May 2010 rating decision, the RO granted service connection for bilateral hearing and assigned an initial noncompensable disability evaluation from which the Veteran appealed.

VA outpatient records, dated in January 2010, indicate that the Veteran was evaluated for hearing aids.

The Veteran underwent VA audiological examination in April 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
70
LEFT
20
20
60
65
70

The Veteran averaged a 58.75 dB loss for the right ear and a 53.75 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 96 percent in the right and left ears.  This equates to Level I hearing loss in the service-connected left and right ears.  38 C.F.R. §§ 4.85.  The examiner reported that the Veteran's hearing loss had significant effects on his occupation.

Results of a private audiological evaluation performed in December 2010 appear to show that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
65
LEFT
15
20
55
60
65

The Veteran averaged a 50 dB loss for the right ear and a 50 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  Speech recognition scores were not reported.  

In a February 2011 written statement, the Veteran's wife provided her observations regarding his hearing disability.  She described her frustration at having to repeat spoken statements to him, and said that he had difficulty hearing voices on the telephone that necessitated her scheduling his appointments.  It was noted that he also had difficulty in social situations such as restaurants and used a high volume on the television.

The Veteran underwent VA audiological examination in June 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
60
LEFT
10
15
55
55
65

The Veteran averaged a 47.5 dB loss for the right ear and a 46.25 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 96 percent in each ear.  This equates to Level I hearing loss in the service-connected left and right ears.  38 C.F.R. §§ 4.85.  The VA examiner said that the Veteran's hearing disability had significant effects on his occupation that resulted in his being assigned different duties due to hearing difficulty.  The hearing impairment did not affect his usual daily activities.

The Veteran's and his wife's written and oral statements regarding the effect that his service-connected bilateral hearing loss has had on his life have been duly noted by the Board.  In evaluating service-connected hearing impairment, however, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that certain "unusual patterns of hearing impairment", may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The evidence of record indicates that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz  per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100. 

As noted above, the results of the April 2010 VA examination revealed a Level I hearing loss in the right ear and a Level I in the left ear.  This corresponds to the noncompensable percent disability evaluation that was assigned.  Similarly, results of the June 2011 VA examination revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear, corresponding to the noncompensable disability evaluation assigned at that time.  There is no medical evidence of record that describes results of audiometric testing that would warrant a compensable rating for bilateral hearing loss. 

As mentioned above, the Veteran also submitted a December 2010 private audiology evaluation.  The Board notes that this record appears to show an average right ear puretone decibel loss of 50 and an average left ear puretone decibel loss of 50.  The private examiner did not indicate in the report that the Maryland CNC word list was utilized in determining the Veteran's speech recognition percentage.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a). 

As in this case, when a private examination report reasonably appears to contain information necessary to properly decide a claim, but the examination results are either "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  A remand for such information is not required in this case, however, because, the audiologic findings for puretone thresholds were consistent with those on VA examinations and there is no suggestion that a change in hearing ability was demonstrated.  

Thus, the medical evidence does not demonstrate that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating.  There is no evidence that the examinations conducted by VA are inadequate for rating purposes and the Veteran has not contended otherwise. 

The Board has considered the Veteran's contentions in this matter.  The Rating Schedule provides the criteria for rating the disabilities and assigning compensation benefits.  Again, the criteria encompass what is termed the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Here, the objective evidence is at the crux of the matter, and it provides no appropriate basis for granting compensation for the level of bilateral hearing loss currently shown. 

The Board has reviewed the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's bilateral hearing loss disability presents such an exceptional or unusual disability picture as to render impractical application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's symptoms and disability level.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected bilateral hearing loss disability. 

There is no evidence that the service-connected hearing disability required the Veteran to be hospitalized at any time since service connection was awarded in May 2010.

With respect to whether there is evidence of marked interference with employment, the Boards notes that the Veteran has indicated that his service-connected hearing disorder has caused him have difficulty hearing with background noise and had ear pain and redness that he associated with his hearing disability and, in support of his contention, he would point to the April 2010 and June 2011 VA examinations wherein the examiners indicated that the Veteran's disability had significant effects on his occupation.  The June 2011 VA examiner said that the Veteran was assigned different duties as a result of hearing difficulty, but there was no indication that this impaired his income or resulted in a job demotion.  The Veteran's current non-compensable rating already contemplates a significant degree of industrial impairment. 

The rating schedule is designed to compensate for average impairments of earning capacity resulting from service- connected disability in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The adverse occupational impact of the Veteran's service-connected bilateral hearing loss is contemplated in the non-compensable rating now in effect.  Therefore, the Board does not find that the Veteran's case is outside the norm so as to warrant consideration of the assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Moreover, in December 2011, the VA Director of the Compensation and Pension Service reviewed the Veteran's records and concluded that "[n]one of the available evidence shows marked interference with any past employment due to the Veteran's hearing loss.  Evidence in the claims file demonstrates that back injury resulted in loss of employment temporarily in 2003 and 2004.  We have no evidence from past employers demonstrating problems with hearing loss affecting any employment... [and] [n]o unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.". See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  The Board has no reason to dispute with this finding. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record have not indicated that he is unemployable due to his bilateral hearing loss. 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


